                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:06-cv-00084-FDW
                                (3:03-cr-16-FDW-2)

KEVIN DESHAWN BARLOW,                     )
                                          )
            Plaintiff,                    )
                                          )
                    v.                    )                         ORDER
                                          )
                                          )
UNITES STATES OF AMERICA,                 )
                                          )
            Defendant.                    )
__________________________________________)

       THIS MATTER is before the Court on Petitioner’s letter [Doc. 16], which the Court

construes as a motion to seal Petitioner’s Section 2255 Motion to Vacate and sentencing transcript.

       On review of Petitioner’s Section 2255 Motion to Vacate [Doc. 1], the Court sees nothing

related to the concerns Petitioner expresses in his motion. The Court, therefore, will deny

Petitioner’s motion to seal. As for Petitioner’s motion to seal his sentencing transcript, any

motions to seal documents in his related criminal proceedings, Criminal Case No. 3:03-cr-00016-

FDW-2, including Petitioner’s sentencing transcript, must be filed in that case.

       IT IS, THEREFORE, ORDERED that:

       Petitioner’s motion to seal [Doc. 16] is DENIED.
                                           Signed: June 27, 2019
